                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


                                   )
CHE BLAKE SOSA,                    )
          Plaintiff,               )
                                   )
          v.                       )    Civil Action No.
                                   )    18-cv-12223-NMG
MASSACHUSETTS DEPARTMENT OF        )
CORRECTION, et al.,                )
          Defendants.              )
                                   )

                               ORDER

GORTON, J.

     Pro se litigant Che Blake Sosa, who is incarcerated at MCI

Cedar Junction, brings this action under 42 U.S.C. § 1983

(“§ 1983”) in which he complains of certain conditions of

confinement.   At the time he filed the complaint [ECF #1], he

also filed motions for leave to proceed in forma pauperis and

for the appointment of pro bono counsel.   He later filed a

motion for a preliminary injunction to require correction

officers to use waist chains when moving him instead of knuckle-

to-knuckle restraints cuffed behind his back.

     Sosa names the Massachusetts Department of Correction

(“DOC”) and 33 past and present DOC officials, correction

officers, and medical providers.   The complaint is in three

counts.   Count One is a claim for violations of the Eighth

Amendment’s prohibition against cruel and unusual punishment.
See Compl. ¶¶ 177-189.   Count Two is a claim for violations of

Article I of the Massachusetts Declaration of Rights.    See id.

¶¶ 190-194.   Count Three is a claim under the Americans With

Disabilities Act.   See id. ¶¶ 195-215.   Sosa filed over three-

hundred pages of exhibits with his fifty-two-page typewritten

complaint.

     The Court has not completed its mandated review of the

lengthy complaint and exhibits, see 28 U.S.C. § 1915A, and it

does have concerns regarding the timeliness of the claims

against certain defendants and the sufficiency of the factual

allegations concerning the individual defendants.    However, in

light of the plaintiff’s motion for preliminary injunctive

relief, the Court finds it in the interests of justice to order

that a summons issue as to the DOC so it may respond to Count

III of the complaint and the motion for a preliminary

injunction.

     Accordingly, the Court hereby orders:

     1.    The motion for leave to proceed in forma pauperis is

ALLOWED.   Pursuant to 28 U.S.C. § 1915(b)(1), the Court assesses

an initial partial filing fee of $6.04.    The remainder of the

fee, $343.96, shall be collected in accordance with 28 U.S.C.

§ 1915(b)(2).   The Clerk shall send a copy of this order to the

treasurer of MCI Cedar Junction or other institution having

custody of the plaintiff.

                                 2
     2.     The Clerk shall issue a summons as to the

Massachusetts Department of Correction.    Sosa is responsible for

serving the summons, complaint, motion for a preliminary

injunction, and this order on the Massachusetts Department of

Correction in compliance with Rule 4 of the Federal Rules of

Civil Procedure and Local Rule 4.1.

     3.     Sosa must complete the aforesaid service within 90

days of the date of this order.    Failure to complete service in

a timely fashion may result in dismissal of the Massachusetts

Department of Correction as a party to this action without

further notice from the Court.    See Fed. R. Civ. P. 4(m); Local

Rule 4.1.

     4.     Unless otherwise ordered by the Court, the

Massachusetts Department of Correction is not required to

respond to Counts One and Two of the complaint.    The

Massachusetts Department of Correction is required to respond to

Count III of the complaint and the motion for a preliminary

injunction.

     5.     The motion for appointment of counsel is DENIED

WITHOUT PREJUDICE.

     So ordered.

                                   /s/ Nathaniel M. Gorton
                                  Nathaniel M. Gorton
                                  United States District Judge
Dated: 5/7/2019


                                  3
